 In the Matter of GREAT LAKES PIPE LINE COMPANY, EMPLOYERandOILWORKERS INTERNATIONAL UNION, LOCAL 348, C. I. 0.,PETITIONERCase No.'18-R=1713.Decided April 200,1947Messrs. Charles Of. Blackmarand E. H.Skinner,of Kansas City,Mo., for the Employer.Mr. Ray Collier,of Kansas City, Kans., andMr. John R. Burk-hart,of Kansas City, Mo., for the Petitioner.Mr. Stanley R. Strauss,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case washeld at Des Moines, Iowa, on February 13, 1947, before Clarence A.Meter, hearing officer.'The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERGreat Lakes Pipe Line Company, a Delaware corporation with itsprincipal office located in Kansas City, Missouri, is a common carrierengaged in the transportation of refined petroleum products. Its op-erations are conducted in 8 States under tariffs filed with the Inter-state Commerce Commission. The Employer owns none of the prod-ucts which it transports. Its system embraces over 2,000 miles ofpipe lines, 4,000 miles of wire, and more than 1,000 miles of polelines.During 1946, the Employer transported through its pipe linesinvolved in this proceeding, running from Iowa to Minnesota, petro-leum products in excess of 25,000 barrels per day.IGas and Oil Drivers, Bulk Plant Employees, and Service Station Attendants Union,Local 975,A. F. of L., served with Notice of Hearing, did not appear and took no part inthe proceeding.73 N. L. R. B., No. 89.454 GREAT LAKES PIPE LINE COMPANY455The Employer admits and we find that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.IL THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.M. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT.At the time of the filing of the petition herein, the Employer dividedits pipe-line operations into 5 districts, known as superintendent dis-tricts Nos. 1, 2, 3, 4, and 5.Each of the superintendent districts wasconcerned with the operation and maintenance of properties withinits geographic confines.Subsequently, the Employer reorganized itsoperations, and established 3 instead of 5 geographic areas.The newareas were designated the Southern District, the Northern District, andthe Northwestern District.As a result of the reorganization, super-intendent district No. 5,2 which included 525 miles of 6-inch pipe, 10pump stations, and terminals at Mason City, Iowa, and Minneapolis,Minnesota,3 became a part of the newly created Northern District.The Petitioner seeks a unit composed of operating and maintenanceemployees in the Employer's previously designated superintendentdistrict No. 5, excluding employees in the Minneapolis terminal, tele-phone linemen, the district clerk, the chief terminal clerk, and othersupervisory employees.The Employer agrees generally with the ap-propriateness of the proposed unit, but contends that it should be de-fined in terms which would exclude future employees of an uncompletedbranch line.The Employer also would exclude employees in the jobclassifications hereinafter discussed.2 Superintendent district No. 5 commenced at a point approximately 3 miles north ofDes Moines,Iowa, where the Employer's Chicago line branches off from the line to Minne-apolis,Minnesota.8 Gas and Oil Drivers,Bulk Plant Employees,and Service Station Attendants Union,Local 975,A. F. ofL, has acted as bargaining representative of employees in the Minne-apolis terminal since 1945,following proceedings before the Minnesota Department ofConciliation.A current contract with the Employer involving employees of the Minne-apolis terminal terminates on April 30, 1947. 456DECISIONSOF NATIONALLABOR. RELATIONS BOARDThe Branch LineThe Employer presently is constructing, within the area previouslydesignated as superintendent district No. 5 and now within theNorthern District, a branch line from the Albert Lea, Minnesota,pump station to a terminal being built at Mankato, Minnesota.Thedistance covered by the new branch line is approximately 65 miles.It is not now in operation, and the date of its completion is un-certain.No employees are presently engaged thereon, but it iscontemplated that when the branch line is in operation as maiiy as12 employees with classifications similar to those now employed bythe Employer in like operations will be hired to maintain the pipeline and operate the Mankato terminal'The situation involving the branch line is unlike that in an expand-ing factory unit, where operations are unified and contiguous.Weregard the branch line as a separate operation of the Employer,presently cut off from its other operations.The uncertainties inher-ent in such circumstances preclude-us from making a present deter-mination regarding the appropriateness of including within the unitemployees who may be hired in the future to work on the branchline and terminal.Accordingly, we shall exclude the branch lineand the Mankato terminal, and shall limit the scope of the unit toemployees working on facilities currently operated by the Employer."Such limitation is without prejudice to later proceedings and a futuredetermination of the proper unit placement of employees hired tooperate the branch line and terminal.Disputed Job ClassificationsThe job classifications in dispute involve clerks and laboratoryemployees :Clerks:At its Mason City terminal the Employer has six officeemployees classified as billing and terminal clerks.The clerks, whoare paid an hourly wage,, work under the supervision of the chiefterminal clerk.In addition to other clerical and stenographic duties,the billing clerks prepare bills of lading and shipping documents,and operate a teletype machine.The terminal clerks are beginnerswho serve as mail clerks and typists.During the war, in the absenceof qualified personnel, non-typists were employed as clerks, but allclerks are now required to be qualified typists.In two previous proceedings before the Board involving the Em-ployer's operations, clerks in these classifications were included inoperating and maintenance units for employees in superintendent"On January 27, 1947,therewere 58 non-supervisory employees in superintendentdistrict No 5, exclusive of employees in the Minneapolis terminal.5Matter of The Texas company,63 N. L. R B. 1334 GREAT LAKES PIPE LINE COMPANY457districts Nos. 2 and 3.6 In neither of these cases did the Employertake a position regarding the unit placement of the clerks, althougha decision including them was rendered by the Board in the secondcase because of a dispute between the Petitioner herein and anotherlabor organization involved in the proceeding.As a result of thesedecisions, billing and terminal clerks have been included within thescope of subsequent contracts negotiated by the Employer and thePetitioner for employees in these units.They have also been in-eluded within a contract between the Employer and the Petitionerfor a third group of operating and maintenance employees who werethe subjects of a consent election.?However, clerks have been ex-cluded from the bargaining contracts covering employees at theEmployer's Minneapolis terminal."In view of the lack of uniformity in the bargaining history of otherorganized divisions of the Employer's operations and the absence ofprior bargaining history among the employees herein involved, weshall, in accordance with our usual practice, exclude the clerks fromthe appropriate unit.Laborator y employees:Although laboratory positions are presentlyunfilled, the Employer contemplates the hiring at the Mason Cityterminal of employees to fill positions of terminal testers, junior ter-minal testers, and tester helpers.These positions exist elsewhere inthe Employer's system, and their incumbents receive an hourly wage.Employees who fill the positions will be supervised by the chief ter-minal tester, whom the parties have agreed to exclude from the unit.Terminal testers make octane number determinations and performother complex chemical tests.If properly qualified, they can performallwork connected with the chemical testing of gasoline and otherrefined petroleum products.Before the manpower shortage causedby the war, only college graduates, with one exception, were hired forthese positions.At the present time, approximately two-thirds ofthe terminal testers engaged by the Employer throughout its systemare college graduates. Junior terminal testers and tester helpers per-form chemical tests less complex than those performed by the terminaltesters, and are required to do the routine, maintenance work in thelaboratory.Experience as a junior terminal tester and as a testerhelper is valuable in acquiring the ability to qualify as a terminaltester and chief terminal tester.The Employer intends to fill alltester positions with college graduates in chemistry, or with personnelhaving college training in chemistry.Employees in the disputed laboratory classifications were excludedby agreement of the parties in the first Board case mentioned above,0Matter of Great Lakes Pipe Line Company,56 N L. R. B. 227; andMatter of GreatLakes Pipe Line Company,64 N L R B 1296°Case No 17-R-1211The consent election was held on October 8, 1945.8 See footnote 3,supra. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDand were not specifically mentioned in the secondcase.9A contract,however, subsequently negotiated between the Employer and the Peti-tioner involving operating and maintenance employees in the unitfound appropriate in the second case has been construed by the partiesto include laboratory employees within its provisions.We are of the opinion that laboratorypersonnelin the disputedcategoriesare to be agroup of technical employees withinterests,skills, and functions different from those of operating and mainte-nance workers.As in the case of the clerks discussed above, in viewof the lack of uniformity in the bargaining history of other organizeddivisions of the Employer's operations, and in the absence of priorbargaining history among the employees herein concerned, we shall,in accordance with our usual practice,1° exclude the laboratory em-ployees from the appropriate unit.We find that all operating and maintenance employees in the form-erly designated superintendent district No. 5 whichisnow a partof the Employer's Northern District, excepting the branch line fromAlbert Lea to Mankato, Minnesota, and the terminal at Mankato, ex-cluding employees in the Minneapolis, Minnesota, terminal, telephonelinemen, the district clerk, terminal and billing clerks, terminal testers,junior terminal testers, tester helpers, the chief terminal clerk, thechief terminal tester, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Great Lakes Pipe Line Company,Kansas City, Missouri, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighteenth Region, acting in this matteras agentfor the National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in° See footnote6, supra.i°Matter of United StatesGypsum Company,72 N. L. R. B. 863;Matter of SheffieldFarms Co , Inc.,71N. L R. B., 427;Matter of Armour FertilizerWorks,66 N. L. R. B. 365. GREAT LAKES PIPE LINE COMPANY459the armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they de-sire to be represented by Oil Workers International Union, Local 348,C. 1. 0., for the purposes of collective bargaining.CHAIRMANHERZOGtook no part in the consideration of the aboveDecision and Direction of Election.a